

113 S2440 ES: BLM Permit Processing Improvement Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2440IN THE SENATE OF THE UNITED STATESAN ACTTo expand and extend the program to improve permit coordination by the Bureau of Land Management,
			 and for other purposes.1.Short titleThis Act may be cited as the
			 BLM Permit Processing Improvement Act of 2014.2.Program to
			 improve Federal permit coordinationSection 365 of the Energy Policy Act of 2005
			 (42 U.S.C. 15924) is amended—(1)in the section heading, by striking Pilot;(2)by striking Pilot Project each place it appears and inserting Project;(3)in subsection
			 (b)(2), by striking Wyoming, Montana, Colorado, Utah, and New Mexico and inserting the States in which Project offices are located;(4)in   subsection
			 (d)—(A)in the subsection heading, by striking Pilot; and(B)by adding at the end the following:(8)Any other State, district, or field office of the Bureau of Land Management determined by the
			 Secretary.; (5)by striking subsection (e) and inserting the following:(e)Report to CongressNot later than February 1 of  the first fiscal year beginning after the date of enactment of the BLM Permit Processing Improvement Act of 2014 and each February 1 thereafter, the Secretary shall report to	the Chairman and ranking minority
			 Member of the Committee on Energy and Natural Resources of the Senate and
			 the
		Committee on Natural Resources of the House of Representatives, which shall
			 include—(1)the allocation of funds to each Project office for the previous fiscal year; and(2)the accomplishments of each Project office relating to the coordination and processing of oil and
			 gas use authorizations during that fiscal year.; (6)in subsection (h), by striking paragraph (6) and inserting the following:(6)the States in which Project offices are located.;(7)by striking subsection (i); and(8)by redesignating subsection (j) as subsection (i).3.BLM oil and gas permit processing feeSection 35 of the Mineral Leasing Act
			 (30 U.S.C. 191) is amended by adding at the end the following:(d)BLM oil and gas permit processing fee(1)In generalNotwithstanding any other provision of law, for each of fiscal years 2016 through 2026, the
			 Secretary, acting through the Director of the Bureau of Land Management,
			 shall collect a fee for each new application for a permit to drill that is
			 submitted to the Secretary.(2)AmountThe amount of the fee shall be $9,500 for each new application, as indexed for United States dollar
			 inflation from October 1, 2015 (as measured by the Consumer Price Index).(3)UseOf  the  fees collected under this subsection for a fiscal year, the Secretary shall transfer—(A)for each of fiscal years 2016 through 2019—(i)15 percent  to the field offices that collected the fees and used to process protests, leases, and
			 permits under this Act, subject to appropriation; and(ii)85 percent to the BLM Permit Processing Improvement Fund established under subsection (c)(2)(B)
			 (referred to
			 in this subsection as the Fund); and(B)for each of fiscal years 2020 through 2026, all of the fees  to the Fund.(4)Additional costsDuring each of fiscal years of 2016 through 2026, the Secretary shall not implement a rulemaking
			 that would enable an increase in fees to recover additional costs related
			 to processing applications for permits to drill..4.BLM Permit
			 Processing Improvement Fund(a)In generalSection 35(c) of the Mineral Leasing Act
			 (30 U.S.C. 191(c)) is amended by striking paragraph (3) and inserting the
			 following:(3)Use of Fund(A)In generalThe  Fund shall be available to the Secretary of the Interior
			 for expenditure, without  further appropriation and without fiscal year
			 limitation, for the coordination and processing of oil and gas use
			 authorizations on onshore Federal and Indian trust mineral estate land.(B)AccountsThe Secretary shall divide the Fund into—(i)a Rental Account (referred to in this subsection as the Rental Account) comprised of rental receipts collected under this section; and(ii)a Fee Account (referred to in this subsection as the Fee Account) comprised of fees collected under subsection (d).(4)Rental Account(A)In generalThe Secretary shall use the Rental Account for—(i)the  coordination and processing of oil and gas use authorizations  on onshore	Federal and Indian
			 trust mineral estate land under
			 the jurisdiction of the  Project offices  identified under section 365(d)
			 of the Energy Policy Act of 2005 (42 U.S.C. 15924(d)); and(ii)training programs for development of expertise related to coordinating and processing oil and gas
			 use authorizations.(B)AllocationIn determining the allocation of the Rental Account among Project offices for a fiscal year, the
			 Secretary
			 shall consider—(i)the number of applications for permit to drill	received in a Project  office during the previous
			 fiscal year;(ii)the backlog of applications described in clause (i) in a Project office;(iii)publicly available industry forecasts for development of oil and gas resources under the
			 jurisdiction of a Project office; and(iv)any opportunities for partnership with local industry organizations and educational institutions in
			 developing training programs to facilitate the coordination and processing
			 of oil and gas use authorizations.(5)Fee Account(A)In generalThe Secretary shall use the Fee Account for the coordination and processing of oil and gas use
			 authorizations on onshore Federal and Indian trust mineral estate  land.(B)AllocationThe Secretary shall transfer not less than 75 percent of the revenues collected by an office
			 for the processing of applications for permits to the State office of the
			 State in which the fees were collected..(b)Interest on overpayment adjustmentSection 111(h) of the Federal Oil and Gas Royalty Management
		Act of 1982 (30 U.S.C. 1721(h)) is amended in the first sentence by striking the rate and all that follows through the period at the end of the sentence and inserting a rate equal to the sum of the Federal short-term rate determined under section 6621(b) of the
			 Internal Revenue Code of 1986 plus 1 percentage point..5.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate
			 Budget
			 Committee, provided that such statement has been submitted prior to the
			 vote on
			 passage.Passed the Senate September 16, 2014.Secretary